Title: From Benjamin Franklin to Catharine Greene, 25 November 1762
From: Franklin, Benjamin
To: Greene, Catharine


My Dear Friend.
Philada: Nov 25th. 1762.
I received your kind congratulations on my return, and thank you cordially. It gives me great pleasure to hear you are married and live happily. You are a good Girl for complying with so essential a duty, and God will bless you. Make my compliments acceptable to your spouse; and fulfil your promise of writing to me; and let me know everything that has happened to you and your friends since my Departure, for I interest myself as much as ever in whatever relates to your Happiness. My best Respects to your Brother and Sister Ward, and Compliments on his advancement to the Government of your Colony; and believe me ever, My Dear Caty Your affectionate Friend and humble servant
B Franklin.
My wife and Daughter join in presenting their Respects.
